Case 1:15-cv-23807-JEM Document 60 Entered on FLSD Docket 04/03/2019 Page 1 of 2




                                UNITED STATESDISTRICT CUURTFOR THE
                                     SOUTHERN DISTRICT OF FLOIUDA
                                              M IA M ID IVISION
                            Case N um ber: 15-23807-CIV -M A RTIN EZ-G O O D > N

  SCOTT A.KRON,individually and on
  behalfofa1lotherssim ilarly situated,
        Plaintiff,

  VS.

  GRA N D BA HA M A CRU ISE LIN E,LLC,
  a Florida lim ited liability com pany,
          Defendant.
                                                  /

                          DEFAU LT JUD G M ENT AS TO LIA BILITY O N LY

              THIS CAUSE isbeforetheCourtuponPlyintiffScottA.Kron's(ttplaintiff'')M otionfor
  Entry ofDefaultJudgm ent as to Liability and for Leave to Uhdertake Class-W ide Dam àges
  Discovery,(ECF No.531.DefendantGrand Bahama Cruise Line,LLC Cr efendanf')did not
  respondtoPlaintiffsmotion.Plaintiffmakesthefollowingrequests:(a)theCourtenterjudgment
  againstDefendantinfayorofPlaintiffastoliability only;and(b)grantPlaintiffleaveofcourtto
  conductdiscovery lim ited to the identity ofclassm embers and dam ages on a class-wide basis.
  TheCourthasreviewed Plaintiffsm otiotljtherecord in thisaction and isothem isefully advised
  in the prem ises.
        1.       D efaultJudgm ent Stahdard
        Rule55(a)oftheFederalRulesofCivilProcedtzrestatesthatçsgwlhenapartyagainstwhom
  ajudgmentforafts
                 urmativereliefissoughthasfailedtopleadorotherwisedefend,andthatfailtlre
  isshown by afsdavttorotherwise,theclerk mustenterthe party'sdefault.'' Ohcetllishas
  occurred,Cçthepartymustapplytothecotu'tforadefaultjudgment''Fed.R.Civ.P.55(b)(2).The
  clerk's entry ofdefaultcauses a1lwell-pleaded allegationsof factto be deem ed admitted. See
  Buchananv.Buchanan,820F.2d359,361(11th Cir.1987).TheCourtmustacceptthesefactsas
  tnle and detenniùewhetherthey state a elaim upon which reliefmay be granted. SeeAnheuser-
  Busch,Inc.v.Phil
                 pot,317F.3d 1264,1266(11th Cir.2003).
        II.      D iscussion
              Defendant initially participated in this action, filing a m otion to dismiss attacking
Case 1:15-cv-23807-JEM Document 60 Entered on FLSD Docket 04/03/2019 Page 2 of 2




   Plaintiff's clàss action complaint,(ECF No.14). However,afterdefense counselmoved!to
                                                              '
          .

  withdraw,Defendantultimately stoppedparticipating in thisaction,and a'Clerk'sentry ofdefault
  wasenteredagainstDefendant,(ECFNo.471.Subsequently,thisCourtgraniedPlaintiffsmotion
  forclasscertification,certifyingaRule23class,(ECF No.58j.
         The facts alleged in the classaction complaint,which the Courtaccepts astrue,states a
  causeofactionpursuanttotheTelephoneConsumerProtectionAct(&TCPA''),47'
                                                                      U .S.C.5 227,
  etseq. Since D efendanthasstopped participating in thiscase,Plaintiffcarm ot,w ithoutdiscovery,
  attem ptto establish class-wide dnm ages. Plaintiffrequests leave of courtto conductdiscovery
  limited to theidentity oftlassmem bersand damageson aclass-widebasis. TheCourtfindsgood
  cause supportsPlaintiffsrequest. Accordingly,itishereby
         ORDERED AND ADJDUGED thatPlaintiff'sM otion forEntry ofD efaultJudgm entas
  to Liability and for Leave to Undertake Class-W ide Daluages Discovery,EECF No.531,is
  GRANTED,assetforth herein.Judgm entishereby entered inPlaintiff'sfavoragainstDefendant
  as to liability only. Plaintiffm ay proceed to conductdiscovery lim ited to the identity ofclass
  membersanddamagesonaclass-widebasis.TheCourtretainsjurisdictiontodeterminedamages
  untilafterthe conclusion ofdiscovery.
         DONE AND O        ERED inChambersatM iami,Florida,this 3 dayofApril,2019.



                                                                   e

                                                                       je      t '
                                                     JO SE 1/. M ARTINEZ
                                                     U N ITED STATES D ISTRICT JU D GE

  Copiesprovided to:
  M agistrate Judge Goodm an
  A l1CounselofRecord
